Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abouraddy et al. (PG Pub. 2019/0112733) as evidenced by Gaillard et al. (PG Pub. 2012/0077403).
Regarding claims 1 and 8-9, Abouraddy et al. teach a color changing product comprising a fabric, at least a portion of the fabric including or arranged using at least one of a color changing fiber or a color changing yarn including the color changing fiber. The color changing fiber includes an electrically conductive core having a first tensile strength and a reinforcement core (may be construed as to be layer 32 or 42) having a second tensile strength and a coating disposed around and along the electrically conductive core and the reinforcement core with the coating including a polymeric material having a color changing pigment. Abouraddy et al. are silent regarding the claimed reinforcement core having a second tensile 
Regarding claim 2, the reinforcement core is a monofilament. 
Regarding claim 4, the reinforcement core extends parallel and alongside the electrically conductive core. 
Regarding claim 5, the electrically conductive core is disposed in the reinforcement core. 
Regarding claim 6, the color-changing fiber includes a plurality of reinforcement cores disposed within the coating and positioned variously around the electrically conductive core. 
Regarding claim 7, At least one of the color changing fiber or the color changing yarn is embroidered into the portion of the fabric. 
Regarding claim 10, the reinforcement core is taught as being a polymer, but is silent regarding the specifically claimed polymers. However, it would have been obvious to one of ordinary skill in the art to choose any polymer, including the claimed polymers which are known in the art in order to tailor the fiber properties. 
Regarding claim 11, the electrically conductive core is non-metallic electrically conductive material or metallic material. 
Regarding claim 12, the fabric comprises a plurality of color changing fibers further comprising a connection bus (or connector) disposed along the fabric soldered to multiple electrically conductive cores of the plurality of color changing fibers. It is noted that welding is also taught and it would have been obvious to one of ordinary skill in the art to use welding instead of soldering. Further, welding is considered a product by process limitation. Although Abouraddy et al. does not disclose the claimed welding, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed welding and given that Abouraddy et al. meets the requirements of the claimed color changing product, Abouraddy et al. clearly meet the requirements of present claims color changing product.
Regarding claim 13,
Regarding claim 14, a communications interface configured to facilitate communication with a user device to receive from the user device at least one of (i) an indication regarding a notification generated at the user device, (11) data available on the user device, or (ii1) a command provided by a user; and a controller configured to control a color-changing operation of the color- changing fiber based on the at least one of the indication, the data, or the command.
Regarding claim 15,  comprising a controller configured to control a color-changing operation of the color-changing fiber to provide a dynamic pattern along the portion of the color-changing product that changes with respect to time [0103].
Regarding claim 16,  Abouraddy et al. teach communications interface configured to receive a wireless signal from a remote device. Abouraddy et al. teach the wireless signal synchronizes a color-changing operation of the color-changing product. Abouraddy et al. are silent regarding wherein the wireless signal synchronizes a color-changing operation of the color-changing product with other color-changing products within a designated range of the remote device. However, given Abouraddy et al. teach communications interface configured to receive a wireless signal from a remote device and the wireless signal synchronizes a color-changing operation of the color-changing product, it would have been obvious for one of ordinary skill in the art to use the wireless signal synchronizes a color-changing operation of the color-changing product with other color-changing products within a designated range of the remote device in order to create a larger lighting effect which is synchronized. 
Regarding claim 17, Abouraddy et al. teach a 
Regarding claim 18, Abouraddy et al. teach a color changing product comprising a fabric comprising a plurality of color changing fibers with each of the color changing fibers including an electrically conductive core and a coating disposed around and along the electrically conductive core with the coating including a polymeric material having a color changing pigment. There is a connection bus disposed along at least a portion of the fabric that forms a weld between at least subset of electrically conductive cores of the plurality of color changing fibers including a first layer (the weld) manufactured from metallic material that electrically connect the subset of electrically conductive cores. Abouraddy et al. are silent regarding the claimed second layer. However, it would have been obvious to one of ordinary skill in the art to include a weld overlay as is known in the art to protect the weld from wear or corrosion. The product includes a power source configured to provide electrical current to the connection bus and thereby the subset of electrically conductive cores to cause a color change to the plurality of color changing fibers associated with the subset of electrically conductive cores. 
Regarding claim 19, the product further comprises a controller configured to selectively activate the power source in response to receiving an activation signal wherein the activation signals includes a sensor signal received by a signal wherein the sensor is a hazard sensor, health sensor, audio sensor, or activity sensor.
Regarding claim 20, Abouraddy et al. are silent regarding a color changing system comprises a plurality of color changing products. However, given Abouraddy et al. teach a color changing product comprising a fabric with at least a portion of the fabric including or arranged using at least one of a color changing fiber or a color changing yarn including the color changing fiber. The product includes a power source configured to provide electrical current to the connection bus and thereby the subset of electrically conductive cores to cause a color change to 
Prior art not used in Rejection
It is noted that PG Pub. 2007/0195546 teaches a fiber with a color changing function with a core and outer layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shawn Mckinnon/Examiner, Art Unit 1789